                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Christopher Ray Duncan                                               Docket No. 7:15-CR-46-4H

                                Petition for Action on Supervised Release

    COMES NOW Taron N. Seburn, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Christopher Ray Duncan, who, upon an earlier
plea of guilty to Conspiracy to Distribute and Possess With Intent to Distribute a Quantity of Heroin, in
violation of 21 U.S.C. § 846, 21 U.S.C. § 841(b)(1)(C), and 21 U.S.C. § 841(a)(1), was sentenced by the
Honorable Malcolm J. Howard, Senior U.S. District Judge, on March 8, 2016, to the custody of the Bureau
of Prisons for a term of 30 months. It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of 3 years.

   Christopher Ray Duncan was released from custody on August 7, 2017, at which time the term of
supervised release commenced.

    On September 7, 2017, a Violation Report was submitted advising the court that the defendant
committed the offense of Driving While License revoked in Onslow County North Carolina. The defendant
received a verbal reprimand for this offense.

     On October 20, 2017, a Petition for Action was submitted advising the court that the defendant failed
to report to his probation officer as scheduled, failed to provide proof of employment, and failed to submit
monthly report forms as directed. In response to this noncompliance, the terms of supervised release were
modified to include the requirement that he complete a cognitive behavioral program.

    On November 29, 2017, a Petition for Action was submitted advising the Court the defendant
committed new criminal conduct by Driving While License Revoked (17CR701881) in Jones County,
North Carolina, and that he failed to notify the probation officer of this law enforcement contact and new
criminal conduct. As a sanction, the Court ordered that the defendant be confined to the custody of the
Bureau of Prisons for a period of three days. The defendant completed this sanction on January 7, 2018.

     On December 22, 2017, A Motion for Revocation was submitted to the Court for the defendant’s failure
to participate in a cognitive behavioral program. The Motion was denied, and the defendant was continued
on supervision. The Court stated if the defendant violated supervision again, he would face revocation.

     On October 10, 2018, a Motion for Revocation was submitted to the court advising the defendant left
the Eastern District of North Carolina without first obtaining the permission of the Court or probation
officer. The Court continued the matter for six months stating if the defendant incurred no further violations,
the Motion for Revocation would be dismissed without further hearing. Should the defendant violate his
conditions, the probation officer is to notify the court so a hearing can be scheduled.

    On February 4, 2019, a Violation Report was submitted advising the Court that the defendant
committed new criminal conduct and was charged with misdemeanor Assault Inflicting Serious Injury
(19CR50531) in Onslow County, North Carolina.

     On February 28, 2019, an Amended Motion for Revocation was submitted alleging that the defendant
left the district without permission, failed to follow the instructions of the probation officer, and failed to
notify the probation officer prior to changing his address.

               Case 7:15-cr-00046-H Document 511 Filed 05/21/20 Page 1 of 4
Christopher Ray Duncan
Docket No. 7:15-CR-46-4H
Petition for Action
Page 2


    On April 8, 2019, a Second Amended Motion for Revocation was submitted alleging the defendant
committed the offenses of Felon in Possession of a Firearm, Discharging a Weapon Into Occupied Property,
Discharge a Dangerous Weapon, and Injury to Real Property in Onslow County, North Carolina
(19CR51752 and 19CR51753).

     On June 11, 2019, a revocation hearing was held, and the court found that the defendant violated his
terms and conditions of the judgment by leaving the district without permission of the probation officer,
failure to follow instructions of the probation officer, failure to notify the probation officer ten days prior
any change in residence, and association with felons. Duncan’s supervised release was revoked, and he was
ordered to the custody of the Bureau of Prisons for a period of 12 months. Upon release from custody, he
was ordered to be on supervised release for a term of 24 months under the standard conditions of supervised
release.

     Duncan was released from custody on April 6, 2020, at which time the second term of supervised
release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

        On May 9, 2020, the defendant committed the offenses of Speeding, Expired Registration
(20CR705411), Reckless Driving to Endanger, and Driving While License Revoked-Not Impaired
Revocation (20CR705412) in Pitt County, North Carolina. These offenses remain pending in Pitt County
District Court. When confronted with the charges, the defendant admitted guilt. He was verbally
reprimanded and counseled about his actions. In response, we are recommending the defendant be required
to adhere to a curfew with electronic monitoring for a period not to exceed 60 days. The defendant signed
a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

       The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       60 consecutive days. The defendant is restricted to his residence during the curfew hours. The
       defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions and procedures provided by the supervising officer.

       Except as herein modified, the judgment shall remain in full force and effect.




               Case 7:15-cr-00046-H Document 511 Filed 05/21/20 Page 2 of 4
Christopher Ray Duncan
Docket No. 7:15-CR-46-4H
Petition for Action
Page 3
Reviewed and approved,                              I declare under penalty of perjury that the foregoing
                                                    is true and correct.


/s/ Dewayne L. Smith                                /s/ Taron N. Seburn
Dewayne L. Smith                                    Taron N. Seburn
Supervising U.S. Probation Officer                  U.S. Probation Officer
                                                    150 Reade Circle
                                                    Greenville, NC 27858-1137
                                                    Phone: 252-830-2335
                                                    Executed On: May 20, 2020

                                     ORDER OF THE COURT

Considered and ordered this 21st day of May, 2020, and ordered filed and made a part of the records
in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge




               Case 7:15-cr-00046-H Document 511 Filed 05/21/20 Page 3 of 4
Christopher Ray Duncan
Docket No. 7:15-CR-46-4H
Petition for Action
Page 4

                             FOR JUDGE'S VIEW ONLY

                                   DO NOT FILE




                               Christopher Ray Duncan
                              Docket No. 7:15-CR-46-4H




            Case 7:15-cr-00046-H Document 511 Filed 05/21/20 Page 4 of 4
